DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/110,736, filed on 8/23/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the first side region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the second side region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of US 11,275,228 in view of Park et al. US 2013/0044383 and further in view of Gutierrez et al. US 2010/0284081.  It is noted that claim 17 of US 11,275,228 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 17 of US 11,275,228 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
Although the combination of claim 17 of US 11,275,228 and the Park reference discloses all of the above limitations it does not explicitly disclose that a coating member is disposed on a portion of the at least one terminal, however Gutierrez discloses that it is well known in the digital imaging art for lens actuators to be electrically connected to terminals and leads by using a coating member such as conductive epoxy or solder (paragraph 87).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 17 of US 11,275,228 and the Park reference with the teachings disclosed by Gutierrez so that electrical connections may be made with desired terminals of a lens driving unit and other electrical devices.
In view of the above, since the subject matter recited in claim 1 of the instant application 17/649,988 is encompassed by the combination of claim 17 of US 11,275,228 and the Park and Gutierrez references, allowing claim 1 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of US 11,275,228 in view of Park et al. US 2013/0044383 and further in view of Gutierrez et al. US 2010/0284081.  It is noted that claim 17 of US 11,275,228 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 17 of US 11,275,228 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
Although the combination of claim 17 of US 11,275,228 and the Park reference discloses all of the above limitations it does not explicitly disclose that a coating member is disposed on a portion of the at least one terminal, however Gutierrez discloses that it is well known in the digital imaging art for lens actuators to be electrically connected to terminals and leads by using a coating member such as conductive epoxy or solder (paragraph 87).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 17 of US 11,275,228 and the Park reference with the teachings disclosed by Gutierrez so that electrical connections may be made with desired terminals of a lens driving unit and other electrical devices.
In view of the above, since the subject matter recited in claim 2 of the instant application 17/649,988 is encompassed by the combination of claim 17 of US 11,275,228 and the Park and Gutierrez references, allowing claim 2 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of US 11,275,228 in view of Park et al. US 2013/0044383 and further in view of Gutierrez et al. US 2010/0284081.  It is noted that claim 17 of US 11,275,228 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 17 of US 11,275,228 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
Although the combination of claim 17 of US 11,275,228 and the Park reference discloses all of the above limitations it does not explicitly disclose that a coating member is disposed on a portion of the at least one terminal, however Gutierrez discloses that it is well known in the digital imaging art for lens actuators to be electrically connected to terminals and leads by using a coating member such as conductive epoxy or solder (paragraph 87).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 17 of US 11,275,228 and the Park reference with the teachings disclosed by Gutierrez so that electrical connections may be made with desired terminals of a lens driving unit and other electrical devices.
In view of the above, since the subject matter recited in claim 7 of the instant application 17/649,988 is encompassed by the combination of claim 17 of US 11,275,228 and the Park and Gutierrez references, allowing claim 7 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of US 11,275,228 in view of Park et al. US 2013/0044383 and further in view of Gutierrez et al. US 2010/0284081.  It is noted that claim 17 of US 11,275,228 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 17 of US 11,275,228 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
Although the combination of claim 17 of US 11,275,228 and the Park reference discloses all of the above limitations it does not explicitly disclose that a coating member is disposed on a portion of the at least one terminal, however Gutierrez discloses that it is well known in the digital imaging art for lens actuators to be electrically connected to terminals and leads by using a coating member such as conductive epoxy or solder (paragraph 87).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 17 of US 11,275,228 and the Park reference with the teachings disclosed by Gutierrez so that electrical connections may be made with desired terminals of a lens driving unit and other electrical devices.
In view of the above, since the subject matter recited in claim 10 of the instant application 17/649,988 is encompassed by the combination of claim 17 of US 11,275,228 and the Park and Gutierrez references, allowing claim 10 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of US 11,275,228 in view of Park et al. US 2013/0044383 and further in view of Gutierrez et al. US 2010/0284081.  It is noted that claim 17 of US 11,275,228 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 17 of US 11,275,228 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
Although the combination of claim 17 of US 11,275,228 and the Park reference discloses all of the above limitations it does not explicitly disclose that a coating member is disposed on a portion of the at least one terminal, however Gutierrez discloses that it is well known in the digital imaging art for lens actuators to be electrically connected to terminals and leads by using a coating member such as conductive epoxy or solder (paragraph 87).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 17 of US 11,275,228 and the Park reference with the teachings disclosed by Gutierrez so that electrical connections may be made with desired terminals of a lens driving unit and other electrical devices.
In view of the above, since the subject matter recited in claim 11 of the instant application 17/649,988 is encompassed by the combination of claim 17 of US 11,275,228 and the Park and Gutierrez references, allowing claim 11 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of US 11,275,228 in view of Park et al. US 2013/0044383 and further in view of Gutierrez et al. US 2010/0284081.  It is noted that claim 17 of US 11,275,228 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 17 of US 11,275,228 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
Although the combination of claim 17 of US 11,275,228 and the Park reference discloses all of the above limitations it does not explicitly disclose that a coating member is disposed on a portion of the at least one terminal, however Gutierrez discloses that it is well known in the digital imaging art for lens actuators to be electrically connected to terminals and leads by using a coating member such as conductive epoxy or solder (paragraph 87).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 17 of US 11,275,228 and the Park reference with the teachings disclosed by Gutierrez so that electrical connections may be made with desired terminals of a lens driving unit and other electrical devices.
In view of the above, since the subject matter recited in claim 12 of the instant application 17/649,988 is encompassed by the combination of claim 17 of US 11,275,228 and the Park and Gutierrez references, allowing claim 12 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of US 11,275,228 in view of Park et al. US 2013/0044383 and further in view of Gutierrez et al. US 2010/0284081.  It is noted that claim 17 of US 11,275,228 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 17 of US 11,275,228 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
Although the combination of claim 17 of US 11,275,228 and the Park reference discloses all of the above limitations it does not explicitly disclose that a coating member is disposed on a portion of the at least one terminal, however Gutierrez discloses that it is well known in the digital imaging art for lens actuators to be electrically connected to terminals and leads by using a coating member such as conductive epoxy or solder (paragraph 87).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 17 of US 11,275,228 and the Park reference with the teachings disclosed by Gutierrez so that electrical connections may be made with desired terminals of a lens driving unit and other electrical devices.
In view of the above, since the subject matter recited in claim 16 of the instant application 17/649,988 is encompassed by the combination of claim 17 of US 11,275,228 and the Park and Gutierrez references, allowing claim 16 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of US 11,275,228 in view of Park et al. US 2013/0044383 and further in view of Gutierrez et al. US 2010/0284081.  It is noted that claim 17 of US 11,275,228 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 17 of US 11,275,228 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
Although the combination of claim 17 of US 11,275,228 and the Park reference discloses all of the above limitations it does not explicitly disclose that a coating member is disposed on a portion of the at least one terminal, however Gutierrez discloses that it is well known in the digital imaging art for lens actuators to be electrically connected to terminals and leads by using a coating member such as conductive epoxy or solder (paragraph 87).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 17 of US 11,275,228 and the Park reference with the teachings disclosed by Gutierrez so that electrical connections may be made with desired terminals of a lens driving unit and other electrical devices.
In view of the above, since the subject matter recited in claim 17 of the instant application 17/649,988 is encompassed by the combination of claim 17 of US 11,275,228 and the Park and Gutierrez references, allowing claim 17 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of US 11,275,228 in view of Park et al. US 2013/0044383 and further in view of Gutierrez et al. US 2010/0284081.  It is noted that claim 17 of US 11,275,228 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 17 of US 11,275,228 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
Although the combination of claim 17 of US 11,275,228 and the Park reference discloses all of the above limitations it does not explicitly disclose that a coating member is disposed on a portion of the at least one terminal, however Gutierrez discloses that it is well known in the digital imaging art for lens actuators to be electrically connected to terminals and leads by using a coating member such as conductive epoxy or solder (paragraph 87).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 17 of US 11,275,228 and the Park reference with the teachings disclosed by Gutierrez so that electrical connections may be made with desired terminals of a lens driving unit and other electrical devices.
In view of the above, since the subject matter recited in claim 18 of the instant application 17/649,988 is encompassed by the combination of claim 17 of US 11,275,228 and the Park and Gutierrez references, allowing claim 18 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of US 11,275,228 in view of Park et al. US 2013/0044383 and further in view of Gutierrez et al. US 2010/0284081.  It is noted that claim 17 of US 11,275,228 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 17 of US 11,275,228 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
Although the combination of claim 17 of US 11,275,228 and the Park reference discloses all of the above limitations it does not explicitly disclose that a coating member is disposed on a portion of the at least one terminal, however Gutierrez discloses that it is well known in the digital imaging art for lens actuators to be electrically connected to terminals and leads by using a coating member such as conductive epoxy or solder (paragraph 87).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 17 of US 11,275,228 and the Park reference with the teachings disclosed by Gutierrez so that electrical connections may be made with desired terminals of a lens driving unit and other electrical devices.
In view of the above, since the subject matter recited in claim 19 of the instant application 17/649,988 is encompassed by the combination of claim 17 of US 11,275,228 and the Park and Gutierrez references, allowing claim 19 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of US 11,275,228 in view of Park et al. US 2013/0044383.  It is noted that claim 17 of US 11,275,228 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 17 of US 11,275,228 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
In view of the above, since the subject matter recited in claim 20 of the instant application 17/649,988 is encompassed by the combination of claim 17 of US 11,275,228 and the Park reference, allowing claim 20 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10,908,382 in view of Park et al. US 2013/0044383 and further in view of Gutierrez et al. US 2010/0284081.  It is noted that claim 1 of US 10,908,382 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 10,908,382 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
Although the combination of claim 1 of US 10,908,382 and the Park reference discloses all of the above limitations it does not explicitly disclose that a coating member is disposed on a portion of the at least one terminal, however Gutierrez discloses that it is well known in the digital imaging art for lens actuators to be electrically connected to terminals and leads by using a coating member such as conductive epoxy or solder (paragraph 87).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 10,908,382 and the Park reference with the teachings disclosed by Gutierrez so that electrical connections may be made with desired terminals of a lens driving unit and other electrical devices.
In view of the above, since the subject matter recited in claim 1 of the instant application 17/649,988 is encompassed by the combination of claim 1 of US 10,908,382 and the Park and Gutierrez references, allowing claim 1 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10,908,382 in view of Park et al. US 2013/0044383 and further in view of Gutierrez et al. US 2010/0284081.  It is noted that claim 1 of US 10,908,382 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 10,908,382 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
Although the combination of claim 1 of US 10,908,382 and the Park reference discloses all of the above limitations it does not explicitly disclose that a coating member is disposed on a portion of the at least one terminal, however Gutierrez discloses that it is well known in the digital imaging art for lens actuators to be electrically connected to terminals and leads by using a coating member such as conductive epoxy or solder (paragraph 87).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 10,908,382 and the Park reference with the teachings disclosed by Gutierrez so that electrical connections may be made with desired terminals of a lens driving unit and other electrical devices.
In view of the above, since the subject matter recited in claim 2 of the instant application 17/649,988 is encompassed by the combination of claim 1 of US 10,908,382 and the Park and Gutierrez references, allowing claim 2 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10,908,382 in view of Park et al. US 2013/0044383 and further in view of Gutierrez et al. US 2010/0284081.  It is noted that claim 1 of US 10,908,382 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 10,908,382 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
Although the combination of claim 1 of US 10,908,382 and the Park reference discloses all of the above limitations it does not explicitly disclose that a coating member is disposed on a portion of the at least one terminal, however Gutierrez discloses that it is well known in the digital imaging art for lens actuators to be electrically connected to terminals and leads by using a coating member such as conductive epoxy or solder (paragraph 87).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 10,908,382 and the Park reference with the teachings disclosed by Gutierrez so that electrical connections may be made with desired terminals of a lens driving unit and other electrical devices.
In view of the above, since the subject matter recited in claim 3 of the instant application 17/649,988 is encompassed by the combination of claim 1 of US 10,908,382 and the Park and Gutierrez references, allowing claim 3 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10,908,382 in view of Park et al. US 2013/0044383 and further in view of Gutierrez et al. US 2010/0284081.  It is noted that claim 1 of US 10,908,382 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 10,908,382 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
Although the combination of claim 1 of US 10,908,382 and the Park reference discloses all of the above limitations it does not explicitly disclose that a coating member is disposed on a portion of the at least one terminal, however Gutierrez discloses that it is well known in the digital imaging art for lens actuators to be electrically connected to terminals and leads by using a coating member such as conductive epoxy or solder (paragraph 87).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 10,908,382 and the Park reference with the teachings disclosed by Gutierrez so that electrical connections may be made with desired terminals of a lens driving unit and other electrical devices.
In view of the above, since the subject matter recited in claim 4 of the instant application 17/649,988 is encompassed by the combination of claim 1 of US 10,908,382 and the Park and Gutierrez references, allowing claim 4 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10,908,382 in view of Park et al. US 2013/0044383 and further in view of Gutierrez et al. US 2010/0284081.  It is noted that claim 1 of US 10,908,382 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 10,908,382 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
Although the combination of claim 1 of US 10,908,382 and the Park reference discloses all of the above limitations it does not explicitly disclose that a coating member is disposed on a portion of the at least one terminal, however Gutierrez discloses that it is well known in the digital imaging art for lens actuators to be electrically connected to terminals and leads by using a coating member such as conductive epoxy or solder (paragraph 87).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 10,908,382 and the Park reference with the teachings disclosed by Gutierrez so that electrical connections may be made with desired terminals of a lens driving unit and other electrical devices.
In view of the above, since the subject matter recited in claim 5 of the instant application 17/649,988 is encompassed by the combination of claim 1 of US 10,908,382 and the Park and Gutierrez references, allowing claim 5 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10,908,382 in view of Park et al. US 2013/0044383 and further in view of Gutierrez et al. US 2010/0284081.  It is noted that claim 1 of US 10,908,382 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 10,908,382 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
Although the combination of claim 1 of US 10,908,382 and the Park reference discloses all of the above limitations it does not explicitly disclose that a coating member is disposed on a portion of the at least one terminal, however Gutierrez discloses that it is well known in the digital imaging art for lens actuators to be electrically connected to terminals and leads by using a coating member such as conductive epoxy or solder (paragraph 87).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 10,908,382 and the Park reference with the teachings disclosed by Gutierrez so that electrical connections may be made with desired terminals of a lens driving unit and other electrical devices.
In view of the above, since the subject matter recited in claim 6 of the instant application 17/649,988 is encompassed by the combination of claim 1 of US 10,908,382 and the Park and Gutierrez references, allowing claim 6 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10,908,382 in view of Park et al. US 2013/0044383 and further in view of Gutierrez et al. US 2010/0284081.  It is noted that claim 1 of US 10,908,382 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 10,908,382 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
Although the combination of claim 1 of US 10,908,382 and the Park reference discloses all of the above limitations it does not explicitly disclose that a coating member is disposed on a portion of the at least one terminal, however Gutierrez discloses that it is well known in the digital imaging art for lens actuators to be electrically connected to terminals and leads by using a coating member such as conductive epoxy or solder (paragraph 87).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 10,908,382 and the Park reference with the teachings disclosed by Gutierrez so that electrical connections may be made with desired terminals of a lens driving unit and other electrical devices.
In view of the above, since the subject matter recited in claim 7 of the instant application 17/649,988 is encompassed by the combination of claim 1 of US 10,908,382 and the Park and Gutierrez references, allowing claim 7 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10,908,382 in view of Park et al. US 2013/0044383 and further in view of Gutierrez et al. US 2010/0284081.  It is noted that claim 1 of US 10,908,382 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 10,908,382 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
Although the combination of claim 1 of US 10,908,382 and the Park reference discloses all of the above limitations it does not explicitly disclose that a coating member is disposed on a portion of the at least one terminal, however Gutierrez discloses that it is well known in the digital imaging art for lens actuators to be electrically connected to terminals and leads by using a coating member such as conductive epoxy or solder (paragraph 87).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 10,908,382 and the Park reference with the teachings disclosed by Gutierrez so that electrical connections may be made with desired terminals of a lens driving unit and other electrical devices.
In view of the above, since the subject matter recited in claim 10 of the instant application 17/649,988 is encompassed by the combination of claim 1 of US 10,908,382 and the Park and Gutierrez references, allowing claim 10 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10,908,382 in view of Park et al. US 2013/0044383 and further in view of Gutierrez et al. US 2010/0284081.  It is noted that claim 1 of US 10,908,382 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 10,908,382 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
Although the combination of claim 1 of US 10,908,382 and the Park reference discloses all of the above limitations it does not explicitly disclose that a coating member is disposed on a portion of the at least one terminal, however Gutierrez discloses that it is well known in the digital imaging art for lens actuators to be electrically connected to terminals and leads by using a coating member such as conductive epoxy or solder (paragraph 87).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 10,908,382 and the Park reference with the teachings disclosed by Gutierrez so that electrical connections may be made with desired terminals of a lens driving unit and other electrical devices.
In view of the above, since the subject matter recited in claim 11 of the instant application 17/649,988 is encompassed by the combination of claim 1 of US 10,908,382 and the Park and Gutierrez references, allowing claim 11 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10,908,382 in view of Park et al. US 2013/0044383 and further in view of Gutierrez et al. US 2010/0284081.  It is noted that claim 1 of US 10,908,382 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 10,908,382 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
Although the combination of claim 1 of US 10,908,382 and the Park reference discloses all of the above limitations it does not explicitly disclose that a coating member is disposed on a portion of the at least one terminal, however Gutierrez discloses that it is well known in the digital imaging art for lens actuators to be electrically connected to terminals and leads by using a coating member such as conductive epoxy or solder (paragraph 87).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 10,908,382 and the Park reference with the teachings disclosed by Gutierrez so that electrical connections may be made with desired terminals of a lens driving unit and other electrical devices.
In view of the above, since the subject matter recited in claim 12 of the instant application 17/649,988 is encompassed by the combination of claim 1 of US 10,908,382 and the Park and Gutierrez references, allowing claim 12 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10,908,382 in view of Park et al. US 2013/0044383 and further in view of Gutierrez et al. US 2010/0284081.  It is noted that claim 1 of US 10,908,382 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 10,908,382 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
Although the combination of claim 1 of US 10,908,382 and the Park reference discloses all of the above limitations it does not explicitly disclose that a coating member is disposed on a portion of the at least one terminal, however Gutierrez discloses that it is well known in the digital imaging art for lens actuators to be electrically connected to terminals and leads by using a coating member such as conductive epoxy or solder (paragraph 87).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 10,908,382 and the Park reference with the teachings disclosed by Gutierrez so that electrical connections may be made with desired terminals of a lens driving unit and other electrical devices.
In view of the above, since the subject matter recited in claim 13 of the instant application 17/649,988 is encompassed by the combination of claim 1 of US 10,908,382 and the Park and Gutierrez references, allowing claim 13 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10,908,382 in view of Park et al. US 2013/0044383 and further in view of Gutierrez et al. US 2010/0284081.  It is noted that claim 1 of US 10,908,382 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 10,908,382 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
Although the combination of claim 1 of US 10,908,382 and the Park reference discloses all of the above limitations it does not explicitly disclose that a coating member is disposed on a portion of the at least one terminal, however Gutierrez discloses that it is well known in the digital imaging art for lens actuators to be electrically connected to terminals and leads by using a coating member such as conductive epoxy or solder (paragraph 87).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 10,908,382 and the Park reference with the teachings disclosed by Gutierrez so that electrical connections may be made with desired terminals of a lens driving unit and other electrical devices.
In view of the above, since the subject matter recited in claim 16 of the instant application 17/649,988 is encompassed by the combination of claim 1 of US 10,908,382 and the Park and Gutierrez references, allowing claim 16 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10,908,382 in view of Park et al. US 2013/0044383 and further in view of Gutierrez et al. US 2010/0284081.  It is noted that claim 1 of US 10,908,382 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 10,908,382 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
Although the combination of claim 1 of US 10,908,382 and the Park reference discloses all of the above limitations it does not explicitly disclose that a coating member is disposed on a portion of the at least one terminal, however Gutierrez discloses that it is well known in the digital imaging art for lens actuators to be electrically connected to terminals and leads by using a coating member such as conductive epoxy or solder (paragraph 87).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 10,908,382 and the Park reference with the teachings disclosed by Gutierrez so that electrical connections may be made with desired terminals of a lens driving unit and other electrical devices.
In view of the above, since the subject matter recited in claim 17 of the instant application 17/649,988 is encompassed by the combination of claim 1 of US 10,908,382 and the Park and Gutierrez references, allowing claim 17 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10,908,382 in view of Park et al. US 2013/0044383 and further in view of Gutierrez et al. US 2010/0284081.  It is noted that claim 1 of US 10,908,382 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 10,908,382 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
Although the combination of claim 1 of US 10,908,382 and the Park reference discloses all of the above limitations it does not explicitly disclose that a coating member is disposed on a portion of the at least one terminal, however Gutierrez discloses that it is well known in the digital imaging art for lens actuators to be electrically connected to terminals and leads by using a coating member such as conductive epoxy or solder (paragraph 87).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 10,908,382 and the Park reference with the teachings disclosed by Gutierrez so that electrical connections may be made with desired terminals of a lens driving unit and other electrical devices.
In view of the above, since the subject matter recited in claim 18 of the instant application 17/649,988 is encompassed by the combination of claim 1 of US 10,908,382 and the Park and Gutierrez references, allowing claim 18 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10,908,382 in view of Park et al. US 2013/0044383 and further in view of Gutierrez et al. US 2010/0284081.  It is noted that claim 1 of US 10,908,382 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 10,908,382 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
Although the combination of claim 1 of US 10,908,382 and the Park reference discloses all of the above limitations it does not explicitly disclose that a coating member is disposed on a portion of the at least one terminal, however Gutierrez discloses that it is well known in the digital imaging art for lens actuators to be electrically connected to terminals and leads by using a coating member such as conductive epoxy or solder (paragraph 87).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 10,908,382 and the Park reference with the teachings disclosed by Gutierrez so that electrical connections may be made with desired terminals of a lens driving unit and other electrical devices.
In view of the above, since the subject matter recited in claim 19 of the instant application 17/649,988 is encompassed by the combination of claim 1 of US 10,908,382 and the Park and Gutierrez references, allowing claim 19 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10,908,382 in view of Park et al. US 2013/0044383.  It is noted that claim 1 of US 10,908,382 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 10,908,382 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
In view of the above, since the subject matter recited in claim 20 of the instant application 17/649,988 is encompassed by the combination of claim 1 of US 10,908,382 and the Park reference, allowing claim 20 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of US 10,502,923 in view of Park et al. US 2013/0044383.  It is noted that claim 2 of US 10,502,923 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 2 of US 10,502,923 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
In view of the above, since the subject matter recited in claim 1 of the instant application 17/649,988 is encompassed by the combination of claim 2 of US 10,502,923 and the Park reference, allowing claim 1 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of US 10,502,923 in view of Park et al. US 2013/0044383.  It is noted that claim 3 of US 10,502,923 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 3 of US 10,502,923 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
In view of the above, since the subject matter recited in claim 4 of the instant application 17/649,988 is encompassed by the combination of claim 3 of US 10,502,923 and the Park reference, allowing claim 4 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of US 10,502,923 in view of Park et al. US 2013/0044383.  It is noted that claim 3 of US 10,502,923 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 3 of US 10,502,923 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
In view of the above, since the subject matter recited in claim 5 of the instant application 17/649,988 is encompassed by the combination of claim 3 of US 10,502,923 and the Park reference, allowing claim 5 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of US 10,502,923 in view of Park et al. US 2013/0044383.  It is noted that claim 3 of US 10,502,923 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 3 of US 10,502,923 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
In view of the above, since the subject matter recited in claim 6 of the instant application 17/649,988 is encompassed by the combination of claim 3 of US 10,502,923 and the Park reference, allowing claim 6 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of US 10,502,923 in view of Park et al. US 2013/0044383.  It is noted that claim 5 of US 10,502,923 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 5 of US 10,502,923 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
In view of the above, since the subject matter recited in claim 7 of the instant application 17/649,988 is encompassed by the combination of claim 5 of US 10,502,923 and the Park reference, allowing claim 7 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of US 10,502,923 in view of Park et al. US 2013/0044383.  It is noted that claim 5 of US 10,502,923 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 5 of US 10,502,923 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
In view of the above, since the subject matter recited in claim 8 of the instant application 17/649,988 is encompassed by the combination of claim 5 of US 10,502,923 and the Park reference, allowing claim 8 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of US 10,502,923 in view of Park et al. US 2013/0044383.  It is noted that claim 7 of US 10,502,923 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 7 of US 10,502,923 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
In view of the above, since the subject matter recited in claim 9 of the instant application 17/649,988 is encompassed by the combination of claim 7 of US 10,502,923 and the Park reference, allowing claim 9 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of US 10,502,923 in view of Park et al. US 2013/0044383.  It is noted that claim 10 of US 10,502,923 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 10 of US 10,502,923 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
In view of the above, since the subject matter recited in claim 10 of the instant application 17/649,988 is encompassed by the combination of claim 10 of US 10,502,923 and the Park reference, allowing claim 10 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of US 10,502,923 in view of Park et al. US 2013/0044383.  It is noted that claim 2 of US 10,502,923 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 2 of US 10,502,923 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
In view of the above, since the subject matter recited in claim 13 of the instant application 17/649,988 is encompassed by the combination of claim 2 of US 10,502,923 and the Park reference, allowing claim 13 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of US 10,502,923 in view of Park et al. US 2013/0044383.  It is noted that claim 5 of US 10,502,923 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 5 of US 10,502,923 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
In view of the above, since the subject matter recited in claim 16 of the instant application 17/649,988 is encompassed by the combination of claim 5 of US 10,502,923 and the Park reference, allowing claim 16 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of US 10,502,923 in view of Park et al. US 2013/0044383.  It is noted that claim 7 of US 10,502,923 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 7 of US 10,502,923 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
In view of the above, since the subject matter recited in claim 18 of the instant application 17/649,988 is encompassed by the combination of claim 7 of US 10,502,923 and the Park reference, allowing claim 18 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of US 10,502,923 in view of Park et al. US 2013/0044383.  It is noted that claim 3 of US 10,502,923 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 3 of US 10,502,923 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
In view of the above, since the subject matter recited in claim 19 of the instant application 17/649,988 is encompassed by the combination of claim 3 of US 10,502,923 and the Park reference, allowing claim 19 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10,502,923 in view of Park et al. US 2013/0044383.  It is noted that claim 1 of US 10,502,923 does not explicitly disclose that the bobbin is configured to move in a first direction, however Park discloses that it is well known in the digital imaging art for a lens driving unit to include a bobbin (140) that is configured to move in a first direction (up or down) (figures 1-4; paragraphs 20,30-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 10,502,923 with the teachings disclosed by Park so that a bobbin may move in a desired direction to drive a lens driving unit.  
In view of the above, since the subject matter recited in claim 20 of the instant application 17/649,988 is encompassed by the combination of claim 1 of US 10,502,923 and the Park reference, allowing claim 20 of the instant Application 17/649,988 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. US 2013/0044383.

Re claim 20, Park discloses a lens driving unit (lens driving apparatus) comprising: a base (110); a circuit board disposed on the base (110) (bottom surface of base connected to circuit board) and comprising at least one terminal (electrical connections: paragraphs 15-16); a housing (120) disposed above the circuit board (figures 1-2; paragraphs 15-16); and a bobbin (140) disposed in the housing (120) and configured to move in a first direction (bobbin 140 movable up and down) (figures 1-2; paragraphs 20, 30-33).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 2013/0044383 in view of Gutierrez et al. US 2010/0284081.

Re claim 16, Park discloses a lens driving unit (lens driving apparatus) comprising: a base (110); a circuit board disposed on the base (110) (bottom surface of base connected to circuit board) and comprising at least one terminal (electrical connections: paragraphs 15-16); a housing (120) disposed above the circuit board (figures 1-2; paragraphs 15-16); and a bobbin (140) disposed in the housing (120) and configured to move in a first direction (bobbin 140 movable up and down) (figures 1-2; paragraphs 20, 30-33).  However, although the Park reference discloses all of the above limitations it fails to specifically disclose that the circuit board comprises a coating member disposed on an upper surface of the at least one terminal, and wherein the coating member exposes a portion of the upper surface of the at least one terminal.  
Gutierrez discloses that it is well known in the art for a lens driving unit to include a coating member disposed on an upper surface of the at least one terminal, and wherein the coating member exposes a portion of the upper surface of the at least one terminal (conductive epoxy or solder is used to connect actuator electrical inputs to different leads at connection ends) (paragraph 87). Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have been motivated to include conductive solder or epoxy to connect actuator inputs to leads as disclosed by the Gutierrez reference in the lens driving unit disclosed by the Park reference.  Doing so would provide a means for electrically connecting an actuator for driving a lens to different electrical leads within a lens driving unit.

Re claim 17, Gutierrez further discloses that the coating member is disposed on opposite ends of the upper surface of the at least one terminal (conductive epoxy or solder is used to connect actuator electrical inputs to different leads at connection ends) (paragraph 87).

Re claim 18, Gutierrez further discloses that the coating member comprises a first part disposed on a first side region of an upper surface of the at least one terminal and a second part disposed on a second side region of the upper surface of the at least one terminal (conductive epoxy or solder is used to connect actuator electrical inputs to different leads at connection ends) (paragraph 87).

Re claim 19, Gutierrez further discloses that the coating member exposes a portion disposed between a first side region and a second side region (conductive epoxy or solder is used to connect actuator electrical inputs to different leads at connection ends and certain portions of the terminal may be exposed depending on the amount of solder/epoxy applied) (paragraph 87).

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re claims 14-15, the prior art does not disclose a lens driving unit having to the specific limitations disclosed in claims 14-15, wherein the lens driving unit comprises: a base; a circuit board disposed on the base; a housing disposed above the circuit board; and a bobbin disposed in the housing and configured to move in a first direction, wherein the circuit board comprises a first portion disposed on the base, a second portion bent from the first portion, a third portion extending from the second portion, at least one terminal disposed on the third portion, and a coating member disposed on a portion of the at least one terminal, comprising: a magnet disposed on the housing; and a first coil disposed on the bobbin and configured to move the bobbin in the first direction by an interaction with the magnet, comprising a second coil facing the magnet and configured to move the housing in a direction perpendicular to the first direction by an interaction with the magnet.  

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/KELLY L JERABEK/Primary Examiner, Art Unit 2699